DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Information Disclosure Statement
The Information Disclosure Statement filed on 07/22/2019 is in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferragina et al., US 2007/0255748 in view of Synder, US 2004/0073579.
Regarding claim 1, Ferragina discloses a method comprising: 
obtaining an array of sorted identifiers to be stored in a designated portion of a memory of 5a given computing system (sorting the tree into arrays which are stored, paragraphs 155-156, 198-199 into memory 208, 210 of computer system 200, paragraphs 123-124)
 determining a segment size for splitting elements of the array of sorted identifiers into a plurality of segments (paragraphs 26, 162, 189, nodes of arrays of the tree are split into chunks according to its determined size and structure); 
splitting the array of sorted identifiers into the plurality of segments based at least in part on the determined segment size (paragraphs 26, 162, 189, nodes of arrays of the tree are split into chunks according to its determined size and structure);  
10compressing the plurality of segments to create a plurality of compressed segments (paragraph 110, 133, 189, 195-199, chunks are compressed);
 generating a binary tree comprising a plurality of nodes, each of at least a subset of the plurality of nodes (paragraphs 9, 140, binary tree with nodes having subset of nodes) and (ii) comprising a pointer to a given one of the compressed segments corresponding to the given segment and 15maintaining the binary tree and the plurality of compressed segments in the designated portion of the memory of the computing system (paragraphs 193-201, pointer to the compressed block of the binary tree is stored in memory of computer system 200); 
and processing one or more queries to the array of sorted identifiers utilizing the plurality of nodes of the binary tree (paragraphs 132, 146-147, XML queries may include path queries on the tree structure and substring queries on contents); 
wherein the method is performed by at least one processing device comprising a processor 20coupled to a memory (processor 204 coupled to memories 208, 210 for executing the process, paragraphs 122-126).  
Ferragina fails to explicitly disclose generating a balanced binary search tree comprising a plurality of nodes, each of at least a subset of the plurality of nodes (i) identifying a range of elements of the array of sorted identifiers corresponding to a given one of segments; 15maintaining the balanced binary search tree; and processing the array of sorted identifiers utilizing the plurality of nodes of the balanced binary search tree.
However, Snyder teaches generating a balanced binary search tree comprising a plurality of nodes, each of at least a subset of the plurality of nodes (see abstract, paragraph 22, “generating a balanced red-black binary search tree for a sorted array of data items wherein the information stored at each node of the tree includes: a key value; a color; a left pointer to indicate the presence of a child to the left of the node; a right pointer to indicate the presence of a child to the right of the node; a count of descendants along a branch to the left of the node; and a count of descendants along a branch to the right of the node”) (i) identifying a range of elements of the array of sorted identifiers corresponding to a given one of segments (paragraphs 22-23, 34, range of elements in arrays can be identified such as by retrieving a selected data item at a given position in the sorted array by reference to the right and left descendant counts at each node. With respect to sorted tabular data, the data structure of the subject invention can find rows at a given position in a sorted table as fast as it can with a given key value, wherein each row of the data table represents a particular trade and they are organized or sorted by the date on which the trade occurred); 15maintaining the balanced binary search tree (paragraph 22); and processing the array of sorted identifiers utilizing the plurality of nodes of the balanced binary search tree (paragraphs 22-23, a balanced red-black binary search tree for a sorted array of data items wherein the information stored at each node of the search tree includes: a key value corresponding to a data item in the sorted array; a color selected from the group consisting of red and black; a left pointer to indicate the presence of a child to the left of the node; and a count of descendants along a branch to the right of the node).
Ferragina and Synder are combinable because they both teach computing systems with binary trees and sorting arrays.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Ferragina with the teachings of Synder for the benefit of implementing dynamic set operations on data stored in a sorted array using a hybrid red-black binary search tree as a data structure as taught by Synder at paragraph 21.
Regarding claim 5, Ferragina further discloses wherein elements in the array of sorted identifiers are associated with at least one of network sessions of one or more assets of an enterprise system (enterprise computer system 200, paragraphs 122-123) and log events in the enterprise system (log bits, paragraphs 65, 87-89).  
Regarding claim 56, Ferragina further discloses wherein elements in the array of sorted identifiers comprise at least one of database indexes and N-gram indexes (paragraphs 95-98, 133, 147, compressed index for the XML data).  
Regarding claim 7, Ferragina further discloses binary search tree provides logarithmic access time to elements in the array of sorted identifiers (paragraphs 87-91, 108).  
Regarding claim 8, Combination of Ferragina with Synder further teaches wherein the balanced binary search tree comprises one of a Red-Black tree and a self-balanced Adelson-Velsky and Landis (AVL) tree (Synder, paragraphs 21-22, 35, 38, balanced binary search tree comprises one of a Red-Black tree). 
Ferragina and Synder are combinable because they both teach computing systems with binary trees and sorting arrays.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Ferragina with the teachings of Synder for the benefit of implementing dynamic set operations on data stored in a sorted array using a hybrid red-black binary search tree as a data structure as taught by Synder at paragraph 21.
Regarding claim 15, which recites a non-transitory processor-readable storage medium version of claim 1, see rationale as applied above. Note that non-transitory processor-readable storage medium is taught by Ferragina in paragraphs 124-127.
Regarding claim 16, which recites a non-transitory processor-readable storage medium version of claims 2-3, see rationale as applied above. Note that non-transitory processor-readable storage medium is taught by Ferragina in paragraphs 124-127.
Regarding claim 18, it recites similar features, as claim 1, except claim 18 is an apparatus claim. Thus, arguments made for claim 1 are applicable for claim 18.
Regarding claim 19, it recites similar features, as claims 2-3, except claim 19 is an apparatus claim. Thus, arguments made for claims 2-3 are applicable for claim 19.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ferragina et al., US 2007/0255748 in view of Synder, US 2004/0073579 as applied in claim 1 above and further in view of Nanduri et al., US 2016/0034370.
Regarding claim 2, Ferragina with Synder fail to further teach a monotonically increasing sequence of unique identifiers.  
However, Nanduri teaches a monotonically increasing sequence of unique identifiers (paragraph 45, sequence of segment identifiers that is allocated over time may be a monotonically increasing sequence).
Ferragina and Synder are combinable with Nanduri because they all teach computing systems with managing identifiers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Ferragina and Synder with the teachings of Nanduri for the benefit of efficiently storing information that facilitates such reconstruction process as taught by Nanduri at paragraph 2.
Regarding claim 253, Ferragina with Synder fail to further teach wherein the monotonically increasing sequence of unique identifiers comprises integer values.
However, Nanduri teaches wherein the monotonically increasing sequence of unique identifiers comprises integer values (paragraph 45, sequence of segment identifiers that is allocated over time may be a monotonically increasing sequence with segment identifier typically being a 64-bit integer number).
Ferragina and Synder are combinable with Nanduri because they all teach computing systems with managing identifiers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Ferragina and Synder with the teachings of Nanduri for the benefit of efficiently storing information that facilitates such reconstruction process as taught by Nanduri at paragraph 2.
Regarding claim 4, Ferragina with Synder fail to further teach wherein the integer values comprise 64-bit integer values.
However, Nanduri teaches wherein the integer values comprise 64-bit integer values (paragraph 45, sequence of segment identifiers that is allocated over time may be a monotonically increasing sequence with segment identifier typically being a 64-bit integer number).
Ferragina and Synder are combinable with Nanduri because they all teach computing systems with managing identifiers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Ferragina and Synder with the teachings of Nanduri for the benefit of efficiently storing information that facilitates such reconstruction process as taught by Nanduri at paragraph 2.
Allowable Subject Matter
Claims 9-14, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the cited prior arts and other relevant prior arts fails to explicitly teach all the features of claim 9, namely, “wherein a compression algorithm utilized to compress the 15plurality of segments is linear in a size of a given segment K, where K = O(log(N)) and N denotes a size of the array of sorted identifiers” and all the features of claim 13, namely, “monitoring access patterns to the plurality of segments of the array of sorted identifiers; and storing in the designated portion of the memory a cache of one or more of the plurality of segments of the array of sorted identifiers in decompressed form, the one or more decompressed 10segments stored in the cache being selected based on the monitored access patterns”.
Claims 10-12 and 14 are further dependent upon claims 9 and 13, respectively. 
Claims 17 and 20 are computer readable medium and apparatus versions of claim 13, dependent upon rejected independent base claims 15 and 18, respectively. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gobeille et al., US 2002/0107860 as cited in IDS – teaches balanced binary trees including AVL trees with nodes and sub-nodes, paragraph 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672    

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672